NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                        FILED
                                FOR THE NINTH CIRCUIT                        JAN 26 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                        No. 07-15898

               Plaintiff - Appellee,              D.C. Nos. CV-04-00933-JAT
                                                            CR-01-00099-JAT
   v.

 LESLIE CHARLES COHEN,                            MEMORANDUM *

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     James A. Teilborg, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Leslie Charles Cohen appeals pro se from the district court’s denial of his

28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253, and

we affirm the district court.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
       Cohen contends that the district court erred by rejecting his various

ineffective assistance of counsel claims, including that his trial counsel lacked

experienced and had never previously tried a federal case. We agree with the

district court that Cohen has not established deficient performance or prejudice

under Strickland v. Washington, 466 U.S. 668, 687 (1984). We reject Cohen’s

remaining contentions concerning ineffective assistance of counsel for the reasons

stated by the district court. See id.

       Cohen also raises numerous uncertified issues. We construe such argument

as a motion to expand the certificate of appealability. So construed, the motion is

denied. See 9th Cir. R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05

(9th Cir. 1999) (per curiam).

       Cohen’s motion to file a supplemental brief is granted. The Clerk shall file

the supplemental brief received on October 23, 2009.

       AFFIRMED.




DAT/Research                               2                                    07-15898